                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                            CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.

 ORDER GRANTING UNOPPOSED MOTION TO FILE PORTIONS OF MOTION AND
                    TWO EXHIBITS UNDER SEAL

      THIS MATTER is before the Court on Defendant Zurich American Life Insurance

Company’s Unopposed Motion to File Portion of Motion for Judgment on the Pleadings

and Two Accompanying Exhibits Under Seal, (Doc. 124), filed June 24, 2019.

Defendant states that portions of its Motion for Judgment on the Pleadings and two

accompanying exhibits, contain Confidential Information pursuant to the parties’

Stipulated Protective Order, (Doc 36). (Doc. 124). The Court, having considered the

Motion, noting it is unopposed, and being otherwise fully advised, finds that the Motion

is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Defendant Zurich American Life Insurance

Company’s Unopposed Motion to File Portion of Motion for Judgment on the Pleadings

and Two Accompanying Exhibits Under Seal, (Doc. 124), is GRANTED, and Defendant

may file these documents under seal.

       IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
